MEMORANDUM OF DECISION
MANFREDI. Judge.
On April 10, 2003 the Plaintiff , on the above-entitled action through counsel filed a forty-four paragraph Complaint against the Mohegan Tribal Gaming Authority and the Mohegan Tribal Gaming Commission. The complaint sets forth three counts, one for breach of contract, one for quantum meruit and unjust enrichment, and one for *568money due and owed. The essential factual background is that the Plaintiff claims that he played a slot bet on September 26, 2001 and that the slot machine ultimately stopped showing a payout of two million four hundred sixty five thousand ($2,465,-000.00) Dollars, but that the Defendants failed to pay on the winning slot bet.
On July 7, 2003 the Defendants filed a Motion to Dismiss claiming that this court lacks subject matter jurisdiction over the matter set forth in the complaint due to the fact that the Defendant have not waived their Sovereign Immunity from claims such as those asserted by the Plaintiff.
DISCUSSION
At the time of the writing of this decision, it has been over forty-five (45) days since the filing of the Motion to Dismiss by the Defendants. Pursuant to the Rules of Practice 15d, the Court notes that the Plaintiff had fifteen (15) days from the date of filing of the Motion to Dismiss to file a Memorandum in Opposition to it. Failure to file a memorandum permits the Court in its discretion to deem that the Plaintiff has waived all objections to the motion.
The Court has reviewed all of the citations contained in the Plaintiffs Complaint relating to its jurisdictional claim, and finds nothing in any of the citations that appear to be an explicit waiver of Sovereign Immunity in a case such as the one before the Court. In fact, it would appear that under the Gaming Ordinance Number 94-1 that if jurisdiction is vested anywhere for the resolution of the type of claim presented by the Plaintiff it would be before the Tribal Council.
Under the circumstances, the Court deems that the Plaintiff has waived all objections to the Motion to Dismiss and accordingly dismisses the Plaintiffs complaint in its entirety.